DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 15 November 2021 has been entered. Claims 10-13 have been amended. Claims 2-9 have been cancelled. Claims 14-15 have been added. Therefore, claims 1 and 10-15 are presently pending in this application.
Claims 1, 10, 12 and 14-15 are allowed and claims 11 and 13 are canceled based on the examiner’s amendment and examiner’s reasons for allowance below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peyali Chowdhury on 17 December 2021.
The application has been amended as follows: 
In the abstract, replace the entire abstract with 
--A primary object of the present invention is to provide a control method for a massage machine and a massage element of a massage machine which can provide pressing and rubbing kneading to a person to be treated. A control method for a massage machine contains a controlling process for individually controlling operations of a kneading motor 331 for operating a pair of massage elements 321, 322, width adjustment motors 341, 342 for adjusting a width between the pair of massage elements 321, 322, a strength-and-weakness motor 351 for adjusting strength of the pair of massage elements 321, 322 and an up-and-down motor 361 for adjusting movement of the pair of massage elements 321, 322 in an up-and-down direction.-- to make the abstract a single paragraph.
In claim 10, in lines 4-5 replace “between the pair of massage elements, a strength-and-weakness motor” with --between the pair of massage elements, the pair of massage elements in the width direction being actuated via a lead screw that comprises a first screw portion and a second reverse screw portion, wherein the first screw portion and second screw portion allow the pair of massage elements to be moved toward and away from each other, a strength-and-weakness motor--. In line 10 replace “a width adjustment motor” with --the width adjustment motor--. In line 13 replace “a strength-and-weakness motor” with --the strength-and-weakness motor--. In line 16 replace “a up-and-down motor” with --the up-and-down motor--. In line 28 replace “when each operation” with --wherein each operation--. In lines 29-31 replace “are combined, a magnitude of the front-back movement of the pair of massage elements is suppressed” with --are 
Cancel claim 11.
In claim 12, in lines 4-5 replace “between the pair of massage elements, a strength-and-weakness motor” with --between the pair of massage elements, the pair of massage elements in the width direction being actuated via a lead screw that comprises a first screw portion and a second reverse screw portion, wherein the first screw portion and second screw portion allow the pair of massage elements to be moved toward and away from each other, a strength-and-weakness motor--. In line 28 replace “when each operation” with --wherein each operation--. In lines 29-31 replace “are combined, a magnitude of the front-back movement of the pair of massage elements is suppressed” with --are performed simultaneously to suppress a magnitude of the front-back movement of the pair of massage elements--. In line 34 replace “reduced and an abutting” with --reduced and, a direction of an abutting--. In lines 34-36 replace “massage elements with respect to a body of a person to be treated is changed to a 
Cancel claim 13.
In claim 14, in lines 2-8 replace “wherein one of the plurality of the pair of massage elements has a kneading ball shape, wherein each of the other of the pair of massage elements is constituted of a rod shape member, and wherein the massage element having the kneading ball shape and the massage element constituted of the rod shape member are connected with each other by a massage element connecting member;” with --wherein each massage element of the pair of massage elements has a kneading ball shape member and a rod shape member, the kneading ball shape member and rod shape member being connected by a massage element connecting member;--. In line 10 replace “massage element toward the user while moving the rod shape massage element” away with --member toward the user while moving the rod shape member away--.
Reasons for Allowance
Claims 1, 10, 12 and 14-15 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A control method for a massage machine, comprising: a controlling step for individually controlling operations 
Regarding claim 1, on page 12, lines 3-19 of the remarks filed 15 April 2021, applicant argues “For Claim 1, the Examiner asserts that Tsukada discloses controlling the magnitude of the anti-phase amplitude. However, Tsukada discloses that the shape of the locus of movement of the massage element is changed by changing the cycle of each motor that drives each drive shaft. However, in the present invention, the massage elements are moved in the opposite direction by two different motors as follows. The width adjustment motor moves the massage elements in left-right direction and the 
The closet prior arts of record are Morita et al. (7,494,475 B2), Tsukada et al. (7,892,192 B2) and Chen (2005/0090770 A1).
In figure 3 Morita discloses a control method for a massage machine, comprising: a controlling step for individually controlling operations of a kneading motor 41 for eccentrically and pivotally moving a pair of massage elements 200/300 of the massage machine (see col. 6 lines 23-34), a strength-and-weakness motor 69 for adjusting front-back movement of the pair of massage elements 200/300 (see col. 6, lines 59-63, col. 7 lines 56-67 and col. 8 lines 1-6) and an up-and-down motor 26 for adjusting up-and-down movement of the pair of massage elements 200/300 (see col. 4 lines 16-30).
In figure 7 Tsukada discloses that a massage unit 20 has a width adjustment motor 41 to move massage applicators 30 along a horizontal direction so that the massage applicators 30 are moved toward and away from each other, see col. 5 lines 14-24 and lines 56-62. In figures 15 and 25A-33B Tsukada teaches that the massage actuators are moved in one direction to create a massage loop pattern in that direction 
In figures 10-11 Chen discloses a massage unit with a rubbing mechanism 2, a pounding mechanism 3 and a horizontal displacement mechanism 5, the horizontal placement mechanism 5 having a motor 51 that uses a drive member 52 to drive first and second connection rods 53 to adjust the spacing between massaging rollers 27, see para. [0027]. 
The prior art discloses the structure to perform the functions of moving the massage elements in a massage pattern. However, as recited in the applicant’s argument above, the prior art, neither alone or in combination, discloses the controlling step as recited in lines 8-48 of amended claim 1 since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Therefore, claim 1 has been found allowable.
Regarding claims 10 and 12, the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claims 10: 
“A control method for a massage machine comprising: a controlling step for individually controlling operations of a kneading motor for eccentrically and pivotally 
The prior art discloses the structure to perform the functions of moving the massage elements in a massage pattern. However, the prior art, neither alone or in combination, discloses the controlling step as recited in lines 2-38 of amended claim 10 since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Amended claim 12 recites similar limitations to amended claim 10 and has also been found allowable. Therefore, claims 1, 10, 12 and 14-15 are allowable as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen (2005/0010144 A1) is cited to show a massage chair with a width adjustment motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785